Citation Nr: 1646844	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  09-44 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Robert Gillikin II, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel

      

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1972 to November 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  In August 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the Veteran's record.  In November 2011 and in September 2013, the case was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

Records received since the last remand confirm that the Veteran is receiving Social Security Administration (SSA) disability benefits for a low back disability.  See July and November 2008 private clinic treatment records.  Because SSA records are constructively of record, and because the Board is unable to find that such records would not be relevant, they must be sought on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Furthermore, the record also now confirms that the Veteran is receiving Workers' Compensation benefits for a back disability.  See November 2010 private clinic record.  The record does not reflect that such records have been sought for the record by VA.  As records relating to a postservice intervening injury are pertinent evidence in a claim seeking service connection and would contribute to a more accurate and complete history and disability picture, records pertaining to the Veteran's award of Workers' Compensation benefits must also be secured.  
Finally, the record indicates that the Veteran is periodically treated at VA facilities for his low back disability, including at the Danville and Hillsville community based outpatient clinics (CBOCs).  The most recent VA treatment/examination record associated with the file is from April 2014.  Records of all VA evaluations or treatment the Veteran may have received for his low back disability may contain pertinent information, are constructively of record, and must be secured.

The Veteran is reminded that a governing regulation (38 C.F.R. § 3.158(a)) provides that where evidence or information sought by VA in connection with a claim for VA benefits is not received within a year following the request the claim will be considered abandoned.

Accordingly, the case is REMANDED for the following n:

1. The AOJ should secure for the record updated records of all VA examinations/treatment the Veteran has received for low back complaints from April 2014 to the present (to specifically include at the Danville and Hillsville, Virginia, CBOCs).  If any such records are unavailable, the reason for their unavailability must be noted in the record, and the Veteran should be so advised.

2. The AOJ should ask the Veteran to identify all private providers of evaluations or treatment he has received for his back (records of which have not already been submitted), in particular the providers of all evaluations and treatment he received in connection with the injuries for which he is receiving Workers' Compensation, and to submit for the record authorizations for VA to obtain for the record all records from the providers identified.  He must also provide authorization for VA to secure all records pertaining to his award of Workers' Compensation benefits, to include a copy of the award and all records considered in connection with the award.  The AOJ must secure for the record complete records from all providers identified, to include a copy of the Workers' Compensation award and all medical records considered in connection with the award.   

The AOJ should also secure for the record from SSA complete records pertaining to the Veteran's award of SSA disability benefits, including the determination awarding him such benefits and all medical evidence considered in connection with the decision.

3. When the above development is completed, the AOJ should review the record, arrange for any further development suggested by additional evidence received, and readjudicate (under 38 C.F.R. § 3.158(a), if applicable) the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

